UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-6377


MELVIN HILL,

                  Plaintiff – Appellant,

          v.

POSTAL SERVICE,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:12-cv-00525-JFM)


Submitted:   June 28, 2012                  Decided:   July 12, 2012


Before WILKINSON, SHEDD, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Melvin Hill, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Melvin Hill seeks to appeal the district court’s order

dismissing his 42 U.S.C. § 1983 (2006) complaint for failure to

pay the filing fees.         If a litigant has had three actions or

appeals    dismissed    on   the     ground      that   they    were    frivolous,

malicious, or failed to state a claim upon which relief may be

granted, the litigant may not proceed without prepayment of fees

unless    the   applicant    is    under    “imminent       danger     of    serious

physical injury.”       28 U.S.C. § 1915(g) (2006).                  Hill has had

three such prior dismissals: Hill v. Hughes, 1:00-cv-3204 (D.

Md. 2000), Hill v. Woods, 1:96-cv-3034 (D. Md. 1996), Hill v.

Harvey, 1:96-cv-3886 (D. Md. 1996).               Hill has not alleged that

he   is   under   imminent     danger       of    serious      physical      injury.

Therefore, we deny leave to proceed in forma pauperis on appeal

and dismiss the appeal.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     the   court    and     argument    would      not     aid   the

decisional process.

                                                                            DISMISSED




                                        2